BNY MELLON FUNDS TRUST CERTIFICATE OF DESIGNATION The undersigned hereby certifies that at a meeting duly called and held on September 13, 2011, at which a quorum was present and acting throughout, the Board of Trustees of BNY Mellon Funds Trust (the “Trust”), pursuant to Article III, Section 1 of the Amended and Restated Declaration of Trust of the Trust, authorized a new series of the Trust and designated an unlimited number of shares of beneficial interest, par value $.001 per share, of the classes thereof asset forth below: Name of New Series Classes BNY Mellon International Equity Income Fund Class M Investor The undersigned further certifies that the Board of Trustees of the Trust has previously duly authorized the following series of the Trust and designated the following classes thereof: Name of Existing Series Classes BNY Mellon Large Cap Stock Fund Class M Investor BNY Mellon Income Stock Fund Class M Investor BNY Mellon Mid Cap Stock Fund Class M Investor Dreyfus Premier BNY Mellon Small Cap Stock Fund Class M Investor BNY Mellon U.S. Core Equity 130/30 Fund Class M Investor BNY Mellon International Fund Class M Investor BNY Mellon Emerging Markets Fund Class M Investor BNY Mellon Bond Fund Class M Investor BNY Mellon Intermediate Bond Fund Class M Investor BNY Mellon National Intermediate Municipal Bond Fund Class M Investor Dreyfus Premier BNY Mellon National Short-Term Municipal Bond Fund Class M Investor BNY Mellon Massachusetts Intermediate Municipal Bond Fund Class M Investor Dreyfus Premier BNY Mellon Pennsylvania Intermediate Municipal Bond Fund Class M Investor BNY Mellon Short-Term U.S. Government Securities Fund Class M Investor BNY Mellon Asset Allocation Fund Class M Investor BNY Mellon Money Market Fund Class M Investor BNY Mellon National Municipal Money Market Fund Class M Investor BNY Mellon Intermediate U.S. Government Fund Class M Investor BNY Mellon International Appreciation Fund Class M Investor BNY Mellon New York Intermediate Tax-Exempt Bond Fund Class M Investor BNY Mellon Municipal Opportunities Fund Class M Investor BNY Mellon Focused Equity Opportunities Fund Class M Investor BNY Mellon Small/Mid Cap Fund Class M Investor BNY Mellon Large Cap Market Opportunities Fund Class M Investor BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Class M Investor IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Designation this 16th day of September, 2011. BNY MELLON FUNDS TRUST By: /s/ Michael A. Rosenberg Name: Michael A. Rosenberg Title: Vice President and Secretary
